 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSEPH SANCHEZ, an Individual,        Case No.: 8:18-cv-02138-JLS-KESx
12                       Plaintiff,        Judge: Hon. Josephine L. Staton
13                                         Courtroom: 10A
                         v.
14
     CRUNCH GYM, a business of             ORDER DISMISSING ACTION WITH
15   unknown form; LJZ MURRIETA            PREJUDICE
16   LLC, a California limited liability
     company; and Does 1-10,
17
                          Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                           -1-
 1         Defendants CRUNCH GYM; and LJZ MURRIETA LLC (collectively,
 2   “Defendants”) on one hand, and Plaintiff JOSEPH SANCHEZ (“Plaintiff”), on the
 3   other hand, stipulated, through their respective attorneys of record, pursuant to
 4   Federal Rule of Civil Procedure Rule 41(a)(1)(A)(II), that all claims and demands
 5   asserted by Plaintiff in this action shall be dismissed with prejudice, and that each
 6   party to bear their own costs and attorney fees. Therefore, IT IS HEREBY
 7   ORDERED that all claims and demands asserted by Plaintiff in this action shall be
 8   and hereby are DISMISSED WITH PREJUDICE.
 9
10         DATED: October 03, 2019
11                                           _______________________________
12                                           Hon. Josephine L. Staton
13                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
